Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2491
                       Lower Tribunal No. 18-36474
                          ________________

               Helen Berggren and Howard Galbut,
                                 Appellants,

                                     vs.

                      North Miami Bagels, Inc.,
                       d/b/a Bagel Bar East,
                                  Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Abby Cynamon, Judge.

      Ross & Girten, Lauri Waldman Ross and Theresa L. Girten; Simon,
Schindler & Sandberg LLP, Neal L. Sandberg and Sherryll Martens Dunaj,
for appellants.

      Conroy Simberg, and Diane H. Tutt (Hollywood); Conroy Simberg, and
Jeffrey A. Blaker (West Palm Beach), for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     GORDO, J.
     Helen Berggren and Howard Galbut appeal a non-final order vacating

a default and default final judgment entered against North Miami Bagels, Inc.

d/b/a Bagel Bar East. We have jurisdiction. See Fla. R. App. P. 9.130(a)(5).

We find the trial court based its factual findings on an erroneous legal

conclusion regarding service pursuant to Florida Rule of General Practice

and Judicial Administration 2.516(b)(2). We, therefore, reverse and remand

for a new evidentiary hearing.

             FACTUTAL AND PROCEDURAL BACKGROUD

     In November 2014, Helen Berggren’s leg was struck by a tabletop

while she was dining at Bagel Bar. Bagel Bar was insured by Starr Indemnity

and Liability Company. Berggren and Galbut filed suit against Bagel Bar in

October 2018 and served its registered agent, Steven Hochman. Bagel Bar

contacted Starr Indemnity, which referred the claim to Specialty Insurance

Agency. Specialty assigned the claim to Terri Jackson-Harris.

     Courtney Hochman, the co-owner of Bagel Bar, forwarded the

summons and complaint to Jackson-Harris following her assignment and

was reassured by Jackson-Harris that Specialty “would handle it.” Specialty,

however, never hired an attorney to represent Bagel Bar and took no action

after November 2018 to adjust the claim.




                                     2
      In January 2019, the clerk entered a default against Bagel Bar due to

its failure to respond to the complaint. Berggren’s counsel notified Jackson-

Harris of the default but received no response. In April 2019, the trial court

set a jury trial on damages. The trial court and Berggren’s counsel mailed

this order and other documents to Jackson-Harris and Bagel Bar at its

business address.      Courtney Hochman forwarded all documents she

received to Jackson-Harris, who maintained the response that Specialty

would handle all mailings.

      Eventually, trial was reset for November 12, 2019. On July 15, 2019,

Berggren’s counsel mailed a copy of the order resetting trial to Bagel Bar,

through Steven Hochman, at its business address. The order was sent via

regular mail and did not contain a certificate of service.

      The trial was held in November. Bagel Bar did not appear. The jury

entered a verdict in favor of Berggren and the trial court entered final

judgment. The final judgment was mailed to Bagel Bar and Starr Indemnity

on December 2, 2019.          Courtney Hochman emailed Jackson-Harris

regarding the final judgment and was informed by Jackson-Harris “that as of

August 7, 2019, Specialty Insurance was no longer handling Starr Indemnity

claims.”   Bagel Bar then hired counsel and, on December 17, 2019,

immediately filed a motion to vacate the final judgment pursuant to Florida



                                       3
Rule of Civil Procedure 1.540(b)(4). The motion argued that the judgment

was void because Bagel Bar never received notice of the trial and the default

should be vacated due to excusable neglect.

      An evidentiary hearing was held on Bagel Bar’s motion. Bagel Bar

admitted receiving the original trial order and some of the other mailings but

denied ever receiving the order resetting trial. The trial court found the final

judgment was void as Bagel Bar was not properly served notice of the order

resetting trial pursuant to rule 2.516(b)(2). After the hearing, the trial court

entered an order finding that because Berggren’s attorney did not complete

a certificate of service, Berggren was not entitled to a rebuttable presumption

of service. The trial court also found the default should be vacated because

Bagel Bar’s reliance on Jackson-Harris’s assurances constituted excusable

neglect, Bagel Bar demonstrated a meritorious defense and Bagel Bar

exercised due diligence in seeking relief after discovery of default by filing its

motion to vacate final judgment within days of learning of the default.

      This appeal followed.

                          STANDARD OF REVIEW

      Although we review a trial court’s order granting a motion to vacate for

a gross abuse of discretion, any legal issues presented are reviewed de

novo. Tata v. Tata, 207 So. 3d 933, 936 (Fla. 4th DCA 2016); Pares v.



                                        4
Soriano, 306 So. 3d 236, 237 (Fla 3d DCA 2020). Moreover, “this Court

applies a de novo standard to the trial court’s conclusions of law and

application of the law to the facts.” Fito v. Attorney’s Title Ins. Fund, Inc., 83

So. 3d 755, 758 (Fla. 3d DCA 2011).

                              LEGAL ANALYSIS

      Florida Rule of Civil Procedure 1.440(c) provides, “[i]n actions in which

the damages are not liquidated, the order setting an action for trial shall be

served on parties who are in default in accordance with [Florida Rule of

General Practice and Judicial Administration] 2.516.”          Pursuant to rule

2.516(b)(2), service on “all parties who are not represented by an attorney

and who do not designate an e-mail address . . . must be made by delivering

a copy of the document or by mailing it to the party . . . at their last known

address.” The rule goes on to state that service by mail is complete upon

mailing.

      Berggren argues the trial court erred in not applying a presumption of

service based on the uncontroverted evidence that the order resetting trial

was mailed to Bagel Bar. We agree. The plain language of rule 2.516(b)(2)

requires that service on unrepresented parties be made by “mailing [a

document] to the party . . . at their last known address,” and is “complete

upon mailing.” Rule 2.516 does not require a party to include a certificate of



                                        5
service when mailing a document to an unrepresented party.                  Rule

2.516(b)(2) only requires a party include a certificate of service where there

is no known address for the unrepresented party. It was uncontroverted

below that Berggren’s counsel mailed the order resetting trial to Bagel Bar’s

known business address.

      Mail that is properly addressed, stamped, and mailed is presumed to

have been received by the addressee. Brown v. Giffen Indus., Inc., 281 So.

2d 897, 900 (Fla. 1973). Where there is “[p]roof of mailing of a document to

the correct address [it] creates a presumption that the item mailed was, in

fact, received.” Progressive Exp. Ins. Co. v. Camillo, 80 So. 3d 394, 402

(Fla. 4th DCA 2012). This “presumption, however, is rebuttable.” Id. (“The

denial of receipt does not automatically overcome the presumption but

instead creates a question of fact which must be resolved by the trial court.”).

Here, Berggren’s counsel properly addressed, stamped, and mailed the

order resetting trial to Bagel Bar. The trial court found “there is evidence that

[Berggren]’s attorney mailed the notice to Bagel.” Therefore, Berggren was

entitled to a presumption of service, rebuttable by Bagel Bar, regardless of

whether Berggren included a certificate of service. Because the trial court

failed to give a presumption of service to Berggren, we reverse and remand




                                       6
for a new evidentiary hearing for the trial court to apply the proper law to the

evidence.1

      Reversed and remanded for an evidentiary hearing consistent with this

opinion.




1 We express no opinion on the trial court’s remaining factual findings
regarding excusable neglect, meritorious defense and due diligence.

                                       7